Name: Commission Regulation (EEC) No 3771/90 of 21 December 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/73 COMMISSION REGULATION (EEC) No 3771/90 of 21 December 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3499/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3709/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (?), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3723/90 f) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3723/90 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 24 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2 OJ No L 338, 5. 12. 1990, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 358, 21 . 12. 1990, p . 13 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 358, 21 . 12. 1990, p. 64. ( ¢) OJ No L 266, 28. 9 . 1983, p . 1 . 0 OJ No L 53, 1 . 3 . 1986, p . 47. ( ,0) OJ No L 183, 3 . 7. 1987, p. 18 . No L 360/74 Official Journal of the European Communities 22. 12. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) : \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 25,970 25,970 25,970 25,970 25,970  Other Member States 21,765 19,000 19,000 19,000 19,000 19,000 2. Final aids : \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 51,24 44,73 44,73 44,73 44,73 44,79  Netherlands (Fl) 57,73 50,40 50,40 50,40 50,40 50,46  BLEU (Bfrs/Lfrs) 1 056,83 922,57 922,57 922,57 922,57 922,62  France (FF) 171,85 150,02 150,02 150,02 150,02 150,02  Denmark (Dkr) 195,45 170,62 170,62 170,62 170,62 170,62  Ireland ( £ Irl) 19,127 16,697 16,697 16,697 16,697 16,697  United Kingdom ( £) 16,579 14,325 14,314 14,289 14,281 14,228  Italy (Lit) 38 338 33 468 33 468 33 468 33 468 33 371  Greece (Dr) 4 607,68 3 914,94 3 874,91 3 828,41 3 821,96 3 695,12 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 5 427,74 5 427,89 5 418,25 5 418,23 5 377,45  in another Member State (Esc) 6 002,90 5 427,74 5 427,89 5 418,25 5 418,23 5 377,45 22. 12. 90 Official Journal of the European Communities No L 360/75 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 1,030 28,470 28,470 28,470 28,470 28,470  Other Member States 24,265 21,500 21,500 21,500 21,500 21,500 2. Final aids : I I l (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 57,12 50,61 50,61 50,61 50,61 50,68  Netherlands (Fl) 64,36 57,03 57,03 57,03 57,03 57,09  BLEU (Bfrs/Lfrs) 1 178,22 1 043,96 1 043,96 1 043,96 1 043,96 1 044,01  France (FF) 191,59 169,76 169,76 169,76 169,76 169,76 -r- Denmark (Dkr) 217,90 193,07 193,07 193,07 193,07 193,07  Ireland ( £ Irl) 21,323 18,894 18,894 18,894 18,894 18,894  United Kingdom ( £) 18,528 16,274 16,263 16,238 16,230 16,177  Italy (Lit) 42 742 37 871 37 871 37 871 37 871 37 775  Greece (Dr) 5 164,95 4 472,21 4 432,17 4 385,67 4 379,22 4 252,38 (b) Seed harvested in Spain and processed : I   in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 371,04 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 214,94 5 949,43 5 949,58 5 939,94 5 939,92 5 899,14  in another Member State (Esc) 6 524,59 5 949,43 5 949,58 5 939,94 5 939,92 5 899,14 No L 360/76 Official Journal of the European Communities 22. 12. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain 8,600 27,272 27,266 27,259 27,253  Portugal 0,000 36,240 36,240 36,240 36,240  Other Member States 26,285 24,000 24,000 24,000 24,000 2. Final aids : I (a) Seed harvested and processed in (') : I  Federal Republic of Germany (DM) 61,88 56,50 56,50 56,50 56,50  Netherlands (Fl) 69,72 63,66 63,66 63,66 63,66  BLEU (Bfrs/Lfrs) 1 276,30 1 165,35 1 165,35 1 165,35 1 165,35  France (FF) 207,54 189,50 189,50 189,50 189,50  Denmark (Dkr) 236,04 215,52 215,52 215,52 215,52  Ireland ( £ Irl) 23,099 21,091 21,091 21,091 21,091  United Kingdom ( £) 20,018 18,152 18,140 18,111 18,101  Italy (Lit) 46 300 42 275 42 275 42 275 42 275  Greece (Dr) 5 561,95 4 983,18 4 937,09 4 883,55 4 875,86 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 314,91 4 231,62 4 228,44 4 221,59 4 221,55  in another Member State (Pta) 4 635,43 4 295,52 4 293,34 4 287,58 4 288,47 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 7 571,72 7 571,90 7 561,23 7 561,21  in Spain (Esc) 8 226,79 7 740,91 7 741,09 7 730,19 7 730,17  in another Member State (Esc) 8 046,98 7 571,72 7 571,90 7 561,23 7 561,21 3. Compensatory aids : II||Il  in Spain (Pta) 4 606,52     4. Special aid : Il  in Portugal (Esc) 8 046,98     (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,041570 2,038950 2,036470 2,034300 2,034300 2,027980 Fl 2,304490 2,301740 2,298990 2,296910 2,296910 2,289670 Bfrs/Lfrs 42,287700 42,243100 42,206100 42,172000 42,172000 42,073500 FF 6,939100 6,933540 6,930220 6,928350 6,928350 6,923370 Dkr 7,878370 7,874620 7,870670 7,870220 7,870220 7,864700 £Irl 0,766932 0,766825 0,766415 0,766479 0,766479 0,766439 £ 0,710475 0,712514 0,714195 0,715187 0,715187 0,717792 Lit 1 540,24 1 542,80 1 544,91 1 546,67 1 546,67 1 553,30 Dr 212,70000 214,67000 216,88300 219,43000 219,43000 226,73400 Esc 180,50800 180,73500 181,14200 182,00100 182,00100 184,38000 Pta 130,21500 130,63800 131,03100 131,37000 131,37000 132,45800